Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 24, 2018

The Court of Appeals hereby passes the following order:

A18A0641. DEANGELO COOK v. THE STATE.

      In 1994, Deangelo Cook was convicted of armed robbery, and the trial court
sentenced him as a recidivist to life imprisonment without parole. In November 2000,
Cook filed a motion to set aside an illegal sentence, arguing that he could not be
sentenced to life without parole. The trial court denied the motion, and we affirmed
the trial court’s judgment on appeal. See Cook v. State, 255 Ga. App. 405 (565 SE2d
487) (2002) (“Cook I”). In July 2017, Cook filed another motion to challenge his
sentence on the ground that his sentence was void because life without parole could
not be imposed where the State had not sought the death penalty. The trial court
denied Cook’s motion, and this appeal ensued. The State has filed a motion to
dismiss the appeal.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does not
allow. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls
within the statutory range of punishment, it is not void and is not subject to
modification beyond the time provided in § 17-10-1 (f). See id. As we held in Cook’s
previous appeal, his sentence was governed by OCGA § 17-10-7 (b), and his armed
robbery conviction was his fifth felony conviction. Cook, 255 Ga. App. at 406.
“Thus, the trial court was authorized to sentence him to the maximum sentence of life
imprisonment, with no eligibility for parole.” Id. As such, Cook has failed to state
a valid void-sentence claim.
      Moreover, “[i]t is axiomatic that the same issue cannot be relitigated ad
infinitum. The same is true of appeals of the same issue on the same grounds.” Echols
v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253
Ga. App. 510, 511 (2) (559 SE2d 528) (2002). Our ruling in the prior case acts as res
judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Thus, Cook is estopped from seeking further judicial review on the validity of his
sentence. See id.; see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d 438)
(2011) (holding that the law-of-the-case rule bars successive void sentence appeals).
      Accordingly, the State’s motion to dismiss is GRANTED, and this appeal is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/24/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.